i«2-i5-ooo9d
                                  CAUSE NO.        349-7331


THE   COUNTY    OF   ANDERSON                 §         IN    THE   DISTRICT    COURT    OF


V.                                            §         ANDERSON      COUNTY,    TEXAS
                                              §                           .FILED I
DORTHY   FAYE    CLEWIS   ET    ALL                     349th JUDICIAL                    TRT OF APPEALS
                                                                             12fflXTourt of Appeals District

                                                                                   APR 10 2015
                                  NOTICE      OF   APPEAL

                                                                                  TYLER TEXAS
      Notice is hereby given that, George A Hall, TDCjCffi^Y SlfciMSOOXLERK
1098 S Hwy 2037, Ft Stockton, TX 79735, hereby appeals to the

Court of Appeals for the Twelfth Court of Appeals,                         the decision o?

this Court entered in the above captioned proceeding on the                               3IM

day of febrULCLry                     20 j£
         fYjtircJo      zi ,          zo/S



                                                        Respectfully submitted,




                                                        George A^3all
                                                        TDCJ ID % 01818077
                                                        James Lynaugh Unit
                                                        1098 S Hwy 2037
                                                        Ft    Stockton,    TX    79735